Citation Nr: 1210935	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  06-08 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for an arthritic condition.

3. Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Morton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.  He also had several periods of active duty for training in the Navy Reserve both before and after these dates.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran and his spouse presented testimony before the undersigned in March 2009.  A transcript of this hearing has been associated with the Veteran's claims folder.  

In a June 2009 decision, the Board remanded the matters on appeal, and directed the Agency of Original Jurisdiction (AOJ) to perform additional development, to include providing proper Veterans Claims Assistance Act (VCAA) notification, obtaining identified treatment records, and performing appropriate VA examinations.  The Board determines that the AOJ complied with the June 2009 Remand directive, and therefore the Board may proceed with its review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, most recently in November 2011, submitted additional evidence and argument to the Board.  At this time he did not waive initial review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2011).  Notwithstanding, the Board has issued a full grant of benefits in the award of service connection for sleep apnea and an arthritic condition in the instant decision, and therefore, the Board need not remand these matters to the AOJ for initial consideration.  38 C.F.R. § 20.1304(c) (providing that the Board need not refer a case to the AOJ when the Board received additional evidence if "the Board determines that the benefit or benefits . . . may be fully allowed on appeal without such referral").  With respect to the matter of entitlement to service connection for a heart condition, the Board has granted service connection based on aggravation of this disorder by the now-service connected sleep apnea disability.  Although favorable, this determination may represent a lesser monetary grant of benefits than would service connection for this disability on the basis of direct or secondary incurrence.  Accordingly, the issue of entitlement to service connection for a heart condition based on having been caused by his military service or any incident thereof, or having been caused by a service connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ for further action.
 
The Board additionally notes that the Veteran appears to have raised the issue of an increased rating for service connected hearing loss.  See Veteran's February 2011 Letter.  Accordingly, this matter is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran currently has a diagnosis of sleep apnea and first began having symptoms consistent with this disorder during his period of active service; the competent medical evidence of record positively links the current sleep apnea to the Veteran's military service.

2.  The Veteran currently has a diagnosis of an arthritic condition, and he incurred a number of falls during his period of active service; the competent medical evidence of record positively links the current arthritic condition to the Veteran's military service.

3.  The Veteran currently has a diagnosis of a heart condition, to include tachy-brady syndrome, post aortic valvulotmy in 1990, and post mitral valvuoplasty in 1999; the competent medical evidence of record falls in relative equipoise as to whether the heart disorder has been aggravated by his now-service connected sleep apnea disability.


CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Service connection for an arthritic condition is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3. With application of the benefit of the doubt doctrine, service connection for a heart condition based on aggravation by service connected sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2011), 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 significantly changed the law prior to the pendency of these claims.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist a Veteran with a claim. 

In the instant case, the Board has rendered a decision in favor of the Veteran, finding that service connection is warranted for sleep apnea, an arthritic condition, and a heart disorder, and therefore, a further discussion of the VCAA duties is unnecessary at this time.  


II. Law & Analysis

The Veteran maintains that his sleep apnea and current arthritic condition are related to his active military service.  In particular, he states that he first began to experience symptoms of a sleep disorder, to include fatigue and snoring, during his active service in the 1950s and that he sustained multiple falls and injuries during active duty, which has caused continuing joint and musculoskeletal pain since that time.  See Veteran's October 2004 Claim.  Additionally, and relevant to the instant decision, the Veteran maintains that his current heart disorder has been aggravated by his sleep apnea.  See Veteran's November 2011 Letter.     

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With respect to secondary service connection, pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  Thus, in order to establish a claim based on secondary service connection, a Veteran must show: (1) the existence of a current (secondary) disability; (2) the existence of a service connected disability; and (3) evidence that the service connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a).  A Veteran may also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or worsened by the already service connected disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when aggravation of a veteran's non-service-connected [secondary] condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation"); see Libertine v. Brown 9 Vet. App. 521, 522 (1996) ("Additional disability resulting from the aggravation of a non-service-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)").  If a Veteran succeeds in establishing service connection for a secondary condition, "the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised.  This revision instituted additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that to grant service connection on the basis of aggravation there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.  Because the Veteran's claim was pending prior to the effective date of the revised § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the Veteran.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003). 

A Veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied only if a preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  



Sleep Apnea and Arthritic Condition 
The record reflects that the Veteran has been diagnosed with sleep apnea and an arthritic condition, to include degenerative joint disease of multiple joints, degenerative spinal disease, and degenerative arthritis.  See December 2009 VA Examination Report (reflecting diagnoses of sleep apnea and degenerative arthritis of multiple joints); June 2007 Medical Report of Dr. S.A. (providing diagnosis of sleep apnea); January 2007 Medical Report of Dr. D.D.B. (showing diagnosis of degenerative joint disease of the shoulders, knees, spine); July 2004, June 2004 & August 2002 Private Medical Records (providing a diagnoses of degenerative joint disease of the multiple joints and degenerative arthritis); June 1996 Medical Report of Dr. M.G.G. (reflecting sleep apnea diagnosis).  Accordingly, the Board determines that current diagnoses of these disorders have been established.   

With respect to the in-service event element, the Board notes that the Veteran has maintained that he first experienced sleep abnormalities during his period of active service, to include severe snoring that awoke his shipmates, as well as episodes of gasping for breath.  See December 2009 VA Examination Report.  Similarly, he has stated that he sustained injuries after falling multiple times from ladders during his active service, which caused continual pain in the spine, shoulders, knees and other areas.  See December 2009 VA Examination Report; BVA Hearing Transcript at 4.  The Veteran is competent to describe such symptoms and events as a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (Veteran is competent to provide lay evidence regarding matters that are within his personal knowledge and experience); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge").  The Board finds his accounts to be entirely credible, and therefore, the Board considers the existence of in-service symptoms of a sleep disturbance as well as in-service falls and injuries to the shoulders, knees, wrists, back and hip, with pain continuing thereafter, to be established as facts for the purposes of the instant service connection claims.

Turning to the remaining issue of medical nexus, the record is clear: multiple medical opinions have positively linked the Veteran's current sleep apnea and arthritic condition to his period of active service.  With respect to the sleep apnea, the December 2009 VA examiner concluded, after a review of the claims file and consideration of the Veteran's description of the onset of symptoms, that it was more likely than not that the etiology of the Veteran's current sleep apnea was his period of active service.  See December 2009 VA Examination Report.  This evidence weighs heavily in favor of the Veteran's claim.  

The Board notes that the Veteran's physician, Dr. S.A., appears to have suggested in a March 2009 medical opinion that the Veteran's abnormal anatomy of the pharynx with elongated uvula and soft palate, which commonly causes sleep apnea, "probably has been present for all his life," which could weigh against the claim.  However, given the speculative and tentative tone of this comment, the Board does not afford it much probative weight, and determines that the December 2009 VA examiner's positive opinion outweighs this statement.  Having satisfied all the requirements to establish service connection for sleep apnea, therefore, this claim is warranted.     

With respect to the arthritic condition, a VA examination report dated February 2010 positively links the Veteran's current degenerative joint disease of the bilateral shoulders, knees, wrist, cervical spine and left hip to the Veteran's in-service falls.  See February 2010 VA Examination Report.  Additionally, Dr. D.D.B., a chiropractor, concluded in August 2009 and January 2009 opinions that the Veteran's degenerative joint conditions and arthritis are directly related to his in-service injuries, namely, the multiple falls and lack of proper treatment thereafter.  Further, as noted in a February 2007 opinion, Dr. J.E.A. (D.C.) concluded that it was more likely than not that the Veteran's arthritic conditions were causally related to his in-service injuries.  The overwhelming weight of the medical evidence, therefore, preponderates in favor of the Veteran's claim, and thus, having satisfied all required elements, the service connection claim for an arthritic condition is warranted.  

Heart Condition ~ Secondary Service Connection based on Aggravation
As discussed in the Introduction, the Board may not adjudicate the issue of whether service connection for a heart condition is warranted based on a causation (as opposed to aggravation) theory of entitlement, as the Veteran has not waived his right to have the AOJ consider in the first instance newly submitted evidence in relation to this claim.  See 38 C.F.R. § 20.1304(c).  Based on a review of the record, however, the Board has determined that the evidence does support a favorable finding of entitlement to service connection for this disorder based on aggravation by the Veteran's now-service connected sleep apnea.  

The medical evidence of record discloses that the Veteran has a heart condition, diagnosed as tachy-brady syndrome, rheumatic heart disease, post aortic valvulotmy in 1990, and post mitral valvuoplasty in 1999.  See September 2011 Cardiology Medical Advisory Opinion; December 2009 VA Examination Report.  Medical records also reveal diagnoses of heart arrhythmia, basal systolic murmur, and atrial fibrillation.  See December 2009 VA Examination Report.  In addition, as noted above, the Veteran is now service connected for sleep apnea.  Accordingly, the only question remaining amounts to whether the Veteran's heart condition has been aggravated by his service connected sleep apnea disability.  

At the outset, the Board recognizes that the record contains competing competent medical opinions that address this nexus issue.  In such a circumstance, the Board must determine how much weight to afford each opinion.  See Cathell v. Brown, 8 Vet. App. 539, 543(1996) (noting that "[i]t is the responsibility of the B[oard] . . . to assess the credibility and weight to be given to evidence"); Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may place greater weight on one medical professional's opinion over another, depending on factors such as the reasoning employed, medical expertise, the thoroughness and detail of the opinion, whether or not, and the extent to which, they reviewed prior clinical records or the claims file, and other evidence.  See Guerrieri, 4 Vet. App. at 470-71 ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches"); accord Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board's determination in this regard must be explained in a statement providing adequate reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").     

The record reflects two medical opinions that suggest that the Veteran's now-service connected sleep apnea has, as likely as not, aggravated his heart condition.  In particular, Dr. N.F., a cardiologist, noted in his September 2001 report that certain heart arrhythmias "are . . . common in patients with obstructive sleep apnea."  After having reviewed the claims file extensively and highlighted pertinent facts and medical records, he concluded based on his medical expertise that "[i]t is possible (as likely as not) that [the Veteran's] overall heart condition could have worsened by obstructive sleep apnea."  Additionally, and in line with the expert medical opinion of Dr. N.F., Dr. S.A. in March 2009 noted that obstructive sleep apnea "is known to cause . . . right heart strain and there are multiple deleterious effects of obstructive sleep apnea on the heart."  (Emphasis added).  He indicated his awareness that the Veteran had experienced a heart condition for many years and opined that "[i]t is always possible that chronic obstructive sleep apnea, even before the initiation of treatment may have affected his heart."  The opinions of Dr. N.F. and Dr. S.A. thus support a finding that the Veteran's current heart condition, as likely as not, has in fact been aggravated by his now-service connected sleep apnea.      
	
In contrast to the opinions by Dr. N.F. and Dr. S.A., a December 2009 VA examiner concluded that it was less likely than not that the Veteran's heart disease was aggravated by his sleep apnea, which could weigh against the claim.  This examiner, however, did not provide any rationale for his conclusion regarding aggravation.  Accordingly, the Board determines that this unfavorable opinion carries less probative weight when compared with the other more favorable opinions of record.  As such, with the application of the benefit of the doubt doctrine, the Board determines that it is as likely as not that the Veteran's heart condition has been aggravated by his now-service connected sleep apnea, and therefore, the claim is warranted to this extent.  



ORDER

Service connection for sleep apnea is granted.

Service connection for an arthritic condition is granted.

Service connection for a heart condition based on aggravation by service connected sleep apnea is granted.


REMAND

The Board determines that it must remand the instant case for additional consideration by the AOJ.  38 C.F.R. § 19.9 (authorizing Board to remand appeals).  In particular, as noted in the Introduction, the Veteran submitted additional evidence and argument in relation to his claim for a heart condition to the Board in November 2011, but he did not waive his right to have the AOJ consider this additional information in the first instance.  Veteran's November 2011 Letter; see 38 C.F.R. § 20.1304(c).  Although the Board has granted service connection for a heart condition based on aggravation of this disorder by the now-service connected sleep apnea disability, this favorable outcome does not represent the fullest possible award of benefits, given its basis in an aggravation theory of entitlement.  Accordingly, and pursuant to the due process requirements of 38 C.F.R. 
§ 20.1304(c), the Board must remand to the AOJ for adjudication the issue of entitlement to service connection for a heart condition based on other theories of entitlement that may offer a greater monetary award of benefits, to include whether the heart condition was caused by the Veteran's period of active service or any incident thereof, and whether this disorder was caused by a service connected disability. 

Additionally, in November 2011 and February 2011 correspondences, the Veteran specifically identified additional relevant medical records in relation to this claim.   As VA has an affirmative duty to assist a claimant with procurement of pertinent records, the AOJ must make efforts to obtain such documents and associate them with the claims file prior to readjudicating this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Ensure that all pertinent medical records have been associated with the claims file, to include medical records identified by the Veteran from Dr. M.M.; Dr. S from the University of Wisconsin Medical School; and the Mt. Diablo Medical Center in Concord, CA.   

2. Then, after completion of any other notice or development indicated by the state of the record, with consideration of all evidence added to the record subsequent to the last SSOC, the AOJ must readjudicate the claim of service connection for 
a heart condition and specifically address whether this disorder: (a) was caused by his period of active service or any incident thereof; or (b) caused by a service connected disability.  If the claim remains denied, the AOJ should issue an appropriate SSOC and provide an opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


